Citation Nr: 0411333	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disorder, 
secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from March 1970 to February 1972.  
This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  
In that determination, the RO inter alia denied the appellant's 
claim of entitlement to service connection for a left knee 
disorder, claimed as secondary to a service-connected right knee 
disability.  The appellant disagreed and this appeal ensued.  


REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  With chronic disease shown as such in service or 
within the presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  
A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic disease - 
such as arthritis - that becomes manifest to a degree of 10 
percent or more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307 (2003).  

Generally, in order to establish service connection, either the 
evidence must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory presumptions 
may be applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence linking 
the current disability to that in-service disease or injury.  Pond 
v. West, 12 Vet. App. 341, 346 (1999);  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection on a secondary basis is warranted when it is 
demonstrated that a disorder is proximately due to or the result 
of a disorder of service origin.  38 C.F.R. § 3.310 (2003).  To 
establish service connection on a secondary basis for a disorder 
clearly separate from the service-connected disorder, there must 
present medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  See 38 
C.F.R. § 3.310 (2003); Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  Additionally, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the claimant shall be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The evidence in this case presents a confusing history.  The 
medical evidence shows left knee symptomatology beginning in about 
1987.  However, the documents discussing the left knee symptoms 
refer to both pre- and post-service left knee injuries that are 
not otherwise noted in the record.  These references are based 
almost entirely on the appellant's statements to physicians and 
examiners as to the history of his complaints, and are 
inconsistent from one medical document to another.  In aggregate, 
this history includes bilateral knee problems since age 12 and a 
left knee injury in high school, though there is no direct 
evidence of these problems or a pre-service injury.  There is also 
reference to injuries post-service, including a motor vehicle 
accident in 1983, though there is only minimal direct evidence as 
to this injury.  The physicians and examiners also refer, based on 
the appellant's history as gleaned from various documents, to left 
knee surgeries in 1969, 1970, 1974, 1977, and 1980.  The claims 
file includes private medical records showing a motor vehicle 
accident in 1983, with left knee procedures that year.  

The development of evidence along the lines of the appellant's 
contentions is critical to an understanding of the claim.  
Although the VA examination in February 2002 included an opinion 
relevant to this claim, the history of the disorder recounted by 
the examiner appears incomplete.  In addition, the record includes 
the service medical board evaluation supporting the appellant's 
separation from service for a right knee disorder, though the 
complete service medical records are not of file.  A 1986 document 
indicates that the National Personnel Records Center sent the 
service medical records to VA at some earlier date.  VA must 
attempt to locate these documents and, if necessary, learn from 
the National Personnel Records Center if it still possesses these 
records or copies of these records.  Finally, the record shows the 
appellant is in receipt of disability benefits from the Social 
Security Administration, and records of these benefits (which may 
shed light on the history of the appellant's disabilities) should 
be obtained.  

The case is REMANDED for the following development:

1.  Review the claims file and ensure that all notification and 
development action required by the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, is completed.  
In particular, ensure that the notification requirements and 
development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met.  

2.  Take appropriate action to locate the appellant's service 
medical records.  If necessary, obtain from the National Personnel 
Records Center or the appropriate service department the 
appellant's complete service medical records.  Associate all 
documents obtained with the claims file.  

3.  Obtain from the Social Security Administration the records 
pertinent to the appellant's claim for Social Security disability 
benefits, including all decisions issues by the Social Security 
Administration and the medical records relied upon concerning 
those decisions.  

4.  Ask the appellant to provide a statement accurately describing 
the history of the claimed left knee disorder.  Inform him that 
the statement must include specific information as to the date and 
reason for the initial onset of left knee symptoms; the dates and 
circumstances of all subsequent left knee injuries, 
manifestations, and treatment; and the names and addresses of all 
medical professionals who treated him for these injuries and 
manifestations, and the dates of such treatment.  Inform the 
appellant that the effectiveness of any assistance VA can provide 
is based on the accuracy and specificity of this information.  
Associate any statement received from the appellant with the 
claims file.  

5.  Based on the appellant's response, obtain medical evidence 
from any VA medical sources identified, and, after obtaining a 
release from the appellant for any other sources as necessary, 
obtain complete medical records of such treatment from these 
sources.  Associate all documents obtained with the claims file.  

6.  Schedule the appellant for a VA orthopedic examination to 
determine the nature and likely etiology of the claimed left knee 
disorder.  Send the claims folder to the physician for review; any 
report written by a physician should specifically state that such 
a review was conducted.  Ask the physician to opine - based on 
review of the evidence of record and using her or his professional 
expertise -  whether any disorder of the left knee is more likely 
than not (i.e., probability greater than 50 percent), at least as 
likely as not (i.e., probability of 50 percent), or less likely 
than not (i.e., probability less than 50 percent) related to the 
service-connected right knee disability, or to a pre-service or 
post-service injury or disease identified by the evidence.  A 
complete rationale should be given for all opinions and 
conclusions expressed.  

7.  After the development requested above has been completed to 
the extent possible, the RO should again review the record and 
adjudicate the claim de novo.  If any benefit sought on appeal 
remains denied, the appellant should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.  However, 
the appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



